Title: From Benjamin Franklin to Nicholas Cooke, 27 August 1775
From: Franklin, Benjamin
To: Cooke, Nicholas


Sir,
Philada. Augt. 27. 1775.
I received yours of the 15th Instant, acquainting me with the Loss of the Mail; and proposing a new Route for the Post, to prevent such Accidents hereafter. In that you will take the Advice and Direction of the principal People in your Government. The Comptroller will soon be along your Road, for the purpose of establishing all the Stages and Offices as he shall be advis’d and find best. I would request your Care of the enclos’d; and am, Sir, Your most humble Servant
B Franklin
Mr. Cooke
 
Addressed: To / Mr Cooke / Postmaster / Providence / New England / Free
